DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150339001 (herein Zirkl) in view of US 20180069167 (herein Cho).
Regarding claim 1, Zirkl teaches A pressure sensor comprising: 
a base substrate (first layer formed by a transparent polyethylene terephthalate substrate (PET), [0033]); 
a first conductive layer disposed on the base substrate (electrodes are (i) PEDOT:PSS, [0064], Fig. 4); 
a pressure sensitive material layer disposed on the first conductive layer such that its electrical characteristic is varied corresponding to a strain applied thereto, the pressure sensitive material layer including a dielectric and nanoparticles dispersed in the dielectric (pyroelectric sensor material formed by polyvinylidene difluoride (PVDF) and triflouroethylene (TrFE), [0033]); and 
a second conductive layer disposed on the pressure sensitive material layer (top electrodes formed by either non-transparent carbon or conductive polymer, [0033]), 
wherein the dielectric and the nanoparticle include materials having pyroelectricities of polarities opposite to each other (PEDOT:PSS, [0064]; Note: PEDOT:PSS is known in the art to have molecules with opposing dipole moments and thus polarity, as shown in Fig. 1 and page 2 of Non-Patent Literature titled “Nanoscale domain patterns in ultrathin polymer ferroelectric films,” herein Sharma).
Further regarding claim 1, Zirkl does not teach, “substrate including an embossed pattern.” However, Cho teaches substrate 10 may include an embossed shape ([0050]). 
Regarding claim 4, Cho teaches wherein the embossed pattern includes: a plurality of protrusion parts protruding from a surface of the base substrate on which the first conductive layer is formed; and a valley provided between adjacent protrusion parts (see shape of substrate in Fig. 7b, pattern 11P and valleys between pattern).
Regarding claim 5, Cho teaches a plurality of dummy patterns provided at the peak of the protrusion part (see construction of substrate in Fig. 7b having patterns 11P).
Regarding claim 6, Cho teaches wherein the first conductive layer has a curved surface corresponding to the embossed pattern (Fig. 11B teaches layer 20 having curved surface that corresponds to pattern 11P of substrate 10).
For claims 1, 4-6, it would be obvious to one of ordinary skill in the art to use the substrate shape of Cho in the invention of Zirkl. One would be motivated to do so for at least the purpose of improving piezoelectric output by increasing stress dispersion range ([0045).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zirkl and Cho as applied to claim 1 above, and further in view of US 20060152113 (herein Nanataki).
Regarding claim 2, Nanataki teaches the deficiencies of Zirkl and Cho, specifically: wherein the dielectric includes a ferroelectric piezoelectric material having a positive (+) pyroelectricity, and the nanoparticle includes one of a barium titanate (BaTiO.sub.3) nanoparticle, a lithium titanate (BaTiO.sub.3) nanoparticle, a lead zirconate titanate (PZT) nanoparticle, a lead titanate (PbTiO.sub.3) nanoparticle, and a Pb.sub.5Ge.sub.3O.sub.11 nanoparticle, which has a negative (-) pyroelectricity (Example 26 on p. 15, [0135], teaches a composition lead titanate and Pb.sub.5Ge.sub.3O.sub.11 PGO).
Regarding claim 3, Nanataki teaches the deficiencies of Zirkl and Cho, specifically: in the pressure sensitive material layer, the nanoparticles have a concentration of about 30 wt % to 40 wt % (Example 26 on p. 15, [0135], teaches a composition having 37% mass ratio of lead titanate and Pb.sub.5Ge.sub.3O.sub.11 PGO).
For claims 2-3, it would be obvious to one of ordinary skill in the art to use the composition of Nanataki in the combination of Zirkl and Cho. One would be motivated to do so for at least the purpose of manufacturing, at a comparatively low sintering temperature, a piezoelectric/electrostrictive body which is dense and superior in crystallinity and which has satisfactory piezoelectric/electrostrictive characteristics so that deviation of the composition is not easily generated (Abstract).

Response to Arguments

However, regarding Applicant’s argument that pyropiezoelectric and pyroelectric are much different structure, the Office disagrees. Applying the teachings of Cho regarding increasing piezoelectric output by increasing stress dispersion range would have a similar result in Zirkl and as such it would be obvious to one of ordinary art to do so.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411.  The examiner can normally be reached on Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        




/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852